F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 5 1997
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 96-5223
 v.                                               (D.C. No. 96-CV-358-C)
                                                        (N.D. Okla.)
 LEONARD JAMES TERNES,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Ternes is a federal prisoner and a pro se litigant. He filed a motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (1994).

The trial court denied the motion and Mr. Ternes appeals. We conclude Mr.

Ternes is not entitled to a certificate of appealability and we dismiss this appeal

as frivolous.



      We must first decide if Mr. Ternes is entitled to a certificate of

appealability. See 28 U.S.C.A. § 2253(c) (West Supp. 1997). Mr. Ternes must

make a showing of the denial of an important federal right by demonstrating the

issues raised are debatable among jurists, that a court could resolve the issues

differently, or that the questions raised deserve further proceedings. Barefoot v.

Estelle, 463 U.S. 880 (1983); Lennox v. Evans, 87 F.3d 431 (10th Cir. 1996), cert.

denied, 117 S. Ct. 746 (1997).



      Reviewing the record on appeal, we find Mr. Ternes was convicted of

armed bank robbery and the carrying of a firearm during the commission of a

crime of violence. He filed a direct appeal and we affirmed in an unpublished

opinion dated October 29, 1993. Mr. Ternes' sole ground for relief is

insufficiency of the evidence. He states he did not previously raise this argument

as he "has just learned of the issues through legal research." At the crux of Mr.


                                          -2-
Ternes' insufficiency argument is a joint stipulation agreeing the bank Mr. Ternes

robbed "was a financial institution insured by the Federal Deposit Insurance

Corporation." He argues this stipulation amounted to a stipulation of subject

matter jurisdiction and cites law holding the parties cannot agree to confer

jurisdiction upon a court. He further argues that by entering into this stipulation,

counsel provided ineffective assistance of counsel. The Government raised

procedural default due to Mr. Ternes' failure to raise this issue on direct appeal.



      Addressing Mr. Ternes' motion, the District Court stated:

             Defendant has failed to articulate any cause and prejudice, or a
      miscarriage of justice to excuse his failure to raise this claim on
      direct appeal. Even if the claim were not procedurally barred,
      Defendant would not be entitled to relief.


      On appeal, Mr. Ternes argues "[t]he District Court can only take original

jurisdiction ... if the crime was committed on property where said jurisdiction was

ceeded [sic] to the Government or owned by the Government."



      Mr. Ternes' argument, which is not supported by authority, has no merit.

This issue is not debatable by jurists. Likewise, the trial court could not have

considered Mr. Ternes' argument absent both cause and prejudice or a colorable

showing of actual innocence. See United States v. Cook, 997 F.2d 1312, 1320


                                          -3-
(10th Cir. 1993). Mr. Ternes makes no such showing. Consequently we must

conclude this is a frivolous appeal under the meaning of 28 U.S.C.A.

§ 1915(e)(2)(B)(i) (West Supp. 1997).



      Mr. Ternes is not entitled to a certificate of appealability. The appeal is

DISMISSED.



                                        Entered for the Court

                                        WADE BRORBY
                                        United States Circuit Judge




                                         -4-